DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190248526). Appropriate correction is required:
Para 0151 appears to indicate that the relationship between M, P, and C is different from the one depicted in drawings (M-P>C, see drawings).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190248526). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
A blocking rod being brought down
The drawings fail to show (M-P>C, as taught in Para 0151) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Regarding Claims 1, 9, 13, 22, the separate line indentations corresponding to elements or steps (per MPEP – “Patent Rules” – 1.75) do not require capitalization (e.g. for Claim 1: “wherein There is a device”  or “comprising: At least one distribution nozzle”, etc.). All capitalized terms except the beginning of each claim, are understood as being in lower cases. 
Regarding Claim 1, usage of multiple colons in sequence is confusing (note at least 3 instances within the body of Claim 1, including one after “comprising” but also one after “central channel” in line 19).
Regarding Claim 1, the phrase “when a preferred quantity of product is present” is interpreted as a contingent/conditional limitation, which may, or may not be met during regular operation. Note that the claim antecedently establishes that “the cup is filled”, however without stipulating that filling occurs with certainty until a preferred quantity is present in the cup. Therefore, method steps which are introduced by the conditional “when” (i.e. lines 30-45 of Claim 1) do not necessarily need to be expressly disclosed by the prior art, for the method claim to be anticipated. See MPEP 2111.04- II.    CONTINGENT LIMITATIONS (particularly see details regarding applicability to a claimed method, as opposed to a claimed system).
Regarding Claims 1, 9, 13, recitations of “the intake channel” are all interpreted as referring to same “product intake channel” antecedently introduced.
Regarding Claim 1, the phrase “A method for filling cups wherein There is a device for filling cups, for example cups of yogurt, comprising: At least one distribution nozzle […] - A cup (9) is brought and held […]” is interpreted as equivalent to “A method for filling cups using a device for filling cups, the device comprising at least one distribution nozzle […] blocking rod (3); wherein the method comprises following steps:  - a cup (9) is brought and held […]”.
The following interpretations are stated for clarity of the record, however corrections are not required.
Regarding Claims 1, 9, 13, 22, indentations marked by bullet points (enlarged dots, e.g. for Claim 1: “[Symbol font/0xB7] At least one distribution nozzle”) are understood to correspond to elements of a device/apparatus, while dashed indentations (e.g. for Claim 1: “ – A cup …”  are understood to correspond to steps of a method. 
Regarding Claims 1, 12, 22-23, the phrase “vertically with” is understood as equivalent to “in vertical registration with”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the specification (including drawings) does not disclose an embodiment where the blocking rod is “brought down into an open position” (line 24) in such a way to enable a person of ordinary skill in the art to make or use the invention. In particular, the specification only discloses embodiments wherein the blocking rod is only brought up (i.e. at a higher elevation than all other relative configurations) and not down into an open position. In contrast with the claimed limitation, Fig. 1 depicts an open position in which the blocking rod is at the highest relative altitude/elevation with respect to all other elements of the system, and relative to the other positions (closed position of Fig. 3-4, or release position of Claim 7, or contact position of Fig. 5-6). Because (A) the Inventor has not provided direction (for example, with respect to how the blocking rod could possibly be lowered from the other relative positions “down into an open position”), (B) no working examples have been disclosed, to show bringing the blocking rod “down into an open position”, and (C) the breadth of the claims (down suggests reliance upon a pre-determined direction, without said relative configuration appears to contradict the other elements of the taught embodiments – also see discussion of Para 0081 of the published version of the specification), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Furthermore, Claims 2-23 are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for “the contact” (line 44). Additionally, the phrase “brought down into an open position” (line 24) is indefinite because it appears to rely on a predetermined direction (like “Z” in Fig. 1, or see related discussion in Para 0081 of the published version of the specification), however appearing to contradict the depiction in the figures, which describe relative configurations in which the blocking rod is not lowered / brought down into an open position, instead being raised/brought up into said open position (see related discussion under 35 USC 112a above).
Regarding Claim 1, it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
(A) a step of filling the cup (partially recited in line 28) UNTIL a preferred quantity of product is present in the cup (as opposed to only reciting filling up to an indeterminate level, and separately including a contingent/conditional/optional limitation “When a preferred quantity … is present”), followed by 
(B) a step of bringing the blocking rod into a contact position (as opposed to incorrectly recited it as a conditional/optional step in lines 41-45, see discussion above) 
The disclosed invention is understood to require positively and definitively (see Para 0155)  the two essential steps A-B discussed, as opposed to leaving them to merely be executed as contingent/optional steps of the method.

Regarding Claims 1, 8, 10, 13, the phrase “for example” is indefinite, as it renders the scope of the claim unclear, as it is ambiguous whether the claim seeks protection over embodiments having (A) only the preceding limitation but not the exemplified feature (e.g. cups similar to yogurt cups but not containing yogurt for Claims 1 and 13, or near the lower end but not necessarily outside the distribution nozzle for Claims 8 and 10), as opposed to (B) both the preceding limitation AND the exemplified feature. See MPEP 2173, including “for example” in 2173.05(c)-I, as well as MPEP 2173.05(d)-Exemplary Claim Language.
Regarding Claims 2 and 22, there is insufficient antecedent basis for “the type”. 
Regarding Claim 9, there is insufficient antecedent basis for “the vertical” (also review dependent Claim 12, when considering the next amendments).
Regarding Claim 10, there is insufficient antecedent basis for “the contact distance”. 
Regarding Claim 12, there is insufficient antecedent basis for “the steps”. 
Regarding Claim 13, there is insufficient antecedent basis for “The device” (line 1), and “the means for moving”  (second last line). 
Regarding Claims 14 and 19, the phrase “a contact distance” is indefinite, as it is ambiguous if it refers to the same “contact distance” antecedently defined in parent claim 13, or to a different “contact distance”.
Regarding Claim 15, there is insufficient antecedent basis for “the lower end” (note separate limitations antecedently defined, for a lower end of the distribution nozzle and a lower 
Regarding Claim 20, the  phrase “conical shape, preferably ending in a rounded point” is indefinite, as it renders the scope of the claim unclear, as it is ambiguous whether the claim seeks protection over embodiments having (A) only the conical shape but without the rounded point, as opposed to (B) a conical shape and required to end in a rounded point. See MPEP 2173, including “preferably” in 2173.05(c)-I.
Regarding Claim 22, there is insufficient antecedent basis for “the vertical”.
Regarding Claim 22, there is insufficient antecedent basis for “the cup filling device” (also review dependent Claim 23, when considering the next amendments).
Regarding Claim 23, there is insufficient antecedent basis for “the lateral walls” (note sufficient antecedent basis only for a singular “a lateral wall”).
Furthermore, Claims 2-23 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-13, 15-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20160207645 by Meyer et al (“Meyer”).
Regarding Claim 1, Meyer teaches a method for filling cups (23 in any of the embodiments of Figs. 1-11, Para 0033) wherein a device (assembly of all elements identified and discussed below; also see “metering apparatus”, Title) for filling cups 23, for example cups of yogurt (cups 23 are capable of containing yogurt due to the concavity of said cup, see Figs. 1-11), comprising: 
at least one distribution nozzle (32 together with, and inter-communicating with all other annotated channels and openings discussed below including DP, see Figs. 8-9 and annotated Figure below) extending along a vertical (Para 0056: “outflow channel 32 which runs downward”) direction (“stroke axis 5” in Fig. 8, para 0056) and ending in a lower end (lower end of nozzle 32, annotated as LE in the annotated Fig. below), where the distribution nozzle (32) comprises a central channel (annotated as CC below) extending along the vertical direction (5) and ending in a distribution opening (annotated as DO below) at the lower end (LE) of the distribution nozzle (32); 
a product intake channel (annotated as PIC below) connecting with the central channel (CC) of the distribution nozzle (32) through an intake opening (annotated as IO below) of the central channel (CC), so as to define a distribution portion (DP) of the central channel between the intake opening (IO) and the distribution opening (DO) of the central channel; 
a blocking rod (any of the “compaction elements 33”, Fig. 10, Para 0062) at least partially received in the central channel (CC) and movable along the vertical direction (5, see arrow 34 in Fig. 10) in the central channel CC;

a cup (23) is brought and held vertically with and opposite the distribution opening (DO) of the distribution nozzle (DO and 23 are in vertical registration in Figs. 8-11);
the blocking rod (33) is brought into an open position (of Fig. 8) in which said blocking rod 33 leaves the distribution portion (DP)  of the central channel CC free so as to allow a flow (Para 0061) of product from the intake channel (PIC) to the distribution opening (DO); and 
the cup 23 is filled (shown already filled, in Fig. 10) with the product flowing through the distribution opening (DO) of the distribution nozzle (further note Para 0061: “granulated material 1 trickles downward out  ...through the outflow channels 32”, Fig. 9);
[NOT REQUIRED FOR PATENTABILITY PURPOSES, because of the clause being a contingent/conditional/optional limitation, which may, or may not be met. See discussion above, and MPEP 2111.04- II.    CONTINGENT LIMITATIONS:   when a preferred quantity of product is present in the cup…comes in the contact with the product upper-surface (11a)].

    PNG
    media_image1.png
    497
    720
    media_image1.png
    Greyscale

Examiner-annotated Fig. 9 of Meyer

Note that Meyer incidentally also teaches the optional limitations introduced by the clause “WHEN”, including contact of a lower end of blocking rod 33 (annotated as LEBR above) with an upper surface of a product layer in cup 23 (see “compaction elements 33” in Para 0062, and compare Figs. 10 showing the uncompacted upper surface of the product in cup 23, with the already compacted upper surface).

Regarding Claim 13, Meyer teaches a device (“metering apparatus”, Title) for filling cups (23 in any of the embodiments of Figs. 1-11, Para 0033), for example yogurt cups (cups 23 are capable of containing yogurt due to the concavity of said cup , see Figs. 1-11), for implementing the method of claim 1, the device comprising all elements identified and 
wherein the blocking rod (33) is further placeable in a contact position (of Fig. 11, via the configuration of Fig. 10) in which the blocking rod 33 extends through the distribution opening (DO, as annotated above) outside of the distribution nozzle (32) over a contact distance (C, as annotated above) measured along the vertical direction between the distribution opening (DO) and the lower end of the blocking rod (LEBR as annotated above, which in the contact position of Fig. 11 is contacting the surface of the product 1, per details above) greater than or equal to a maximum transverse dimension (D as annotated above. Note C is greater or equal than D) of the blocking rod (33) measured in a plane (D is measured in a plane horizontally oriented, see Fig. 9 above) perpendicular to the vertical direction, the means for moving the blocking rod (33) are further able to bring the blocking rod (33) into the contact position (means are necessarily present as a mechanism effecting the vertical motion of rod 33, disclosed by comparison of Figs. 10-11, also see Para 0062: “can be lowered … and … realized in the form of compaction punches”).

Regarding Claim 2, Meyer further teaches that the cup (23) has a bottom wall (BW annotated above), a lateral wall (LW) closed on itself, and a top opening (TO), and, in the contact position, the blocking rod (33) enters inside the cup 23 by the top opening TO and the lower end of the blocking rod LEBR is surrounded (radially surrounded, see Fig. 11) by the lateral wall (LW) of the cup 23.

Regarding Claim 3, Meyer further teaches that in the contact position (Fig. 11), the blocking rod 33 further blocks the distribution portion (DP) of the central channel (CC) of the distribution nozzle 32 (see annotated Fig. 9 above, in conjunction with Fig. 11 depicting the contact position).

Regarding Claim 4, Meyer teaches all limitations claimed, however note that the limitations related to a closing position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above).
Note that Meyer incidentally also teaches the optional limitations introduced by the clause “WHEN”, including a closed position necessarily present mid-way between the open position of Fig. 8 and the contact position of Fig. 11.

Regarding Claim 5, Meyer further teaches that the distribution nozzle (32) does not go inside the cup (see Figs. 8-11) during implementation of the method, in particular wherein the distribution nozzle (32) is immobile relative to the cup along the vertical direction (compare Figs. 8-11, demonstrating no relative motion of nozzle 32 with respect to the cup 23) while the blocking rod 33 is brought into the open position (already shown in Fig. 8) and while the cup (23) is filled (Para 0061: “granulated material 1 trickles downward out ... through the outflow channels 32”, Fig. 9) with a product 1 flowing through the distribution opening (DO) of the distribution nozzle 32.

Regarding Claim 6, Meyer further teaches that the nozzle (32) is arranged outside the cup (23) while the blocking rod (33) is brought into the open position (Fig. 8) and while the cup (23) is filled with a product 1 flowing through the distribution opening (DO) of the distribution nozzle (Para 0061: “granulated material 1 trickles downward out ... through the outflow channels 32”, Fig. 9).

Regarding Claim 7, Meyer further teaches that in the open position (Fig. 8) of the blocking rod (33), the lower end of the blocking rod (LEBR) is received in the central channel (CC, see annotation above), in particular received in a guiding portion (cylindrical portion GP of CC, as annotated above) of the central channel CC located upstream from the distribution portion (DO) of the central channel CC.

Regarding Claim 8, Meyer teaches all limitations claimed, however note that limitations related to a closing position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above).
Note that Meyer incidentally also teaches the optional limitations introduced by the clause “WHEN”, including that in a closed position (necessarily present mid-way between the open position of Fig. 8 and the contact position of Fig. 11), the blocking rod 33 is located outside the distribution nozzle  (details above, including annotations in Fig. 9 above).

Regarding Claim 9, Meyer teaches all limitations claimed, however note that limitations related to a contact position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above).
Note that Meyer incidentally also teaches the optional limitations introduced by the clause “WHEN”, including that after being in a contact position (Fig. 11), the blocking rod 33 cycles back to a release, retracted position (Para 0062: “compact  punches”, where punches are understood as necessarily retractable into a release position in which the punched object – i.e. cup 23 – is free to move sideways.)

Regarding Claims 10-12, note that limitations related to the contact position (or indirectly, related to a released position dependent on the contact position) fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above). 

Regarding Claim 15, note that limitations related to the contact position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above). Note that Meyer incidentally also teaches the optional limitations introduced by the clause “WHEN”, including that the blocking rod 33 has a cylindrical blocking portion (spatially corresponding in the annotated Fig. 9 above, with the inner location of the guiding portion GP of the central channel CC), said cylindrical blocking portion configured to block the intake opening IO in the contact position (of Fig. 11) and in the closing position (position necessarily present mid-way between the open position of Fig. 8 and the contact position of Fig. 11).

Regarding Claim 16, note that limitations related to the contact position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above). Note that Meyer incidentally also teaches the optional limitations, including an extension distance E through which the blocking rod 33 moves (annotated above as E, coincidentally identical to “C”), which is less than an extension length of the cylindrical blocking portion (L above; note particularly the upper end 

Regarding Claim 17, Meyer further teaches that a section of the cylindrical blocking portion of the blocking rod (33), taken perpendicular to the vertical direction (5), is substantially identical to a section of the distribution portion (DP) of the central channel (CC) of the distribution nozzle 32 (note in Fig. 9 above, that said sections are substantially equal to equal circles of diameter D).

Regarding Claim 18, Meyer further teaches that the distribution nozzle (as identified above) extends along a vertical direction over a nozzle extension length (less than, but approximately equal to L+C as annotated above); the blocking rod (33) extends along the vertical direction over a rod extension length (annotated as T above); and the rod extension length (T) is greater than the nozzle extension length (B). Note in the annotated Fig. 9 above, that T is at least twice as long as the nozzle extension length (~L+C).

Regarding Claim 19, note that limitations related to the contact position fall under the scope of the conditional/contingent/optional method step which is introduced by “When” and therefore are not required to be met by the prior art Meyer (see detailed discussion in Claim interpretation and in the 35 USC 102 rejection of Claim 1 above). 

Regarding Claim 20, Meyer further teaches that the lower end of the blocking rod LEBR has a conical shape (see the conical shape facing upward, at the lower end of the blocking rod annotated as LEBR above) [NOT REQUIRED FOR PATENTABILITY: “preferably …”; see related 35 USC 112b discussion above]. 

Regarding Claim 21, Meyer further teaches that the blocking rod (33) does not have distribution openings (see Fig. 9 above), in particular the blocking rod 33 is solid (see Fig. 9 above, no hollow space being present within the blocking rod 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer in view of the presentation video titled “Testimonial Albalact” by Synerlink and published on 5/7/2015, retrieved from URL https://www.youtube.com/watch?v=Ij7sG64cado on 3/24/2021 (hereinafter referred to as “Synerlink”).
Regarding Claim 22, Meyer teaches most limitations, including cups 23 having a bottom wall , lateral wall and a top opening (annotated as BW, LW, and TO in the annotated Fig. 9 above), the device for filling cups 23 (see all details of the 35 USC 102 rejection of Claim 13 above). Meyer does not expressly disclose a packaging line incorporating the disclosed filling device.
However, Synerlink teaches a cup packaging line (“complete line from Arcil”, soundtrack at 1:10), consisting of a complete assembly (“whole thing in one single project” at minute 1:18) including all required elements for producing filled yogurt cups: means for producing cups (forming unit shown schematically at 1:18, demonstrated at 4:35, resulting in formed cups as shown and having the portions discussed at 4:10), means for conveying and holding cups in 

    PNG
    media_image2.png
    1004
    1125
    media_image2.png
    Greyscale

Synerlink discloses a packaging line (details above)

It would have been obvious to a person of ordinary skill in the art having the teachings of Meyer and Synerlink before them at the time the application was filed, to incorporate Meyer’s device for filling cups in a packaging line having means for cup production and for cup conveying, as disclosed by Synerlink. A person of ordinary skill in the art would have been motivated to make such modification in order to package cups (see Meyer’s end of Para 0033) 

Regarding Claim 23, Meyer further teaches that a vertical separation distance between TO and LE (see annotated Fig. 9 above) is less than distance C (see annotated Fig. 9 above, where said vertical separation between TO and LE is at least one or two orders of magnitude less than distance C. Meyer further teaches that the blocking rod 33 enters inside cup 23 in the contact position (of Fig. 11), being surrounded (radially outward) by the lateral wall LW (see annotations in Fig. 9 above, in conjunction with Fig. 11 of Meyer). Meyer as modified by Synerlink above therefore includes all recited limitations, as the modification (combination/incorporation of Meyer’s device into Synerlink’s packaging line) does not alter the structure of Meyer’s device.

Claims 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer.
Regarding Claim 14, Meyer teaches the constant distance C being greater or equal than the maximum transverse dimension D, but Meyer is silent about D being  greater or equal to twice the maximum transverse dimension D (see annotated fig. 9 above).
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Meyer before them at the time the application was filed, to modify Meyer’s device to increase the compacting capability of the blocking rod (“compaction elements 33”, Fig. 10, Para 0062), by increasing contact distance C to at least twice the dimension D. A person of ordinary skill in the art would have been motivated to make such modification in order to increase the stroke of the blocking rod and therefore allow it to acquire a higher velocity, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US PAT 6,070,622 teaches method and device for filling a container disclosing a blocking rod (regulating valve 320, Figs. 13-15) configured to performed the claimed actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731